DETAILED ACTION
Status of Claims
Claims 1 – 4, 9 – 12, and 17 – 26 are pending.
Claims 1, 9, and 18 are independent.
Claims 5 – 8 and 13 – 16 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 9 – 12, and 17 – 26 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Bodireddy; Vikram et al. (US Patent Application Publication No. 2020/0012334 A1) teach a chassis management controller that makes use of the utilization data from each server and derives the power to be allocated to each node from overall allocated chassis' power budget. The so-determined power allocation is then applied to each server as the power limit value and allows the server's node manager system to throttle the system (CPU, memory, input/output) to operate within the allotted power limit. However, the priorities are set by the user or dynamically, not based at least in part on types of processing resources associated with running different types of workloads on individual computing systems form the plurality of individual computing systems and setting individual power limits for the plurality of individual computing systems within the group of computing systems based at least in part on the total power limit, the different priority levels, and the utilization levels, wherein an individual power limit for an individual computing system indicates a total amount of power that the individual computing system is permitted to use.
Sasidharan; Shan et al. (US Patent Application Publication No. 2015/0153810) The battery management application at the mobile device enables a user to configure operational priority levels for one or more software applications installed on the mobile device. The operational priority levels may be based on perceived importance of the applications to the user. The priority values may be based on application parameters including, but not limited to, the type of application (e.g., messaging, word processing, video player, etc.), the resource requirements of the application (e.g., memory, data input/output), Internet connectivity requirements, Bluetooth usage requirements and any other resources and/or data that maybe be needed for operation of an application.
However, Sasidharan does not teach the setting individual power limits for the plurality of individual computing systems within the group of computing systems based at least in part on the total power limit, the different priority levels, and the utilization levels, wherein an individual power limit for an individual computing system indicates a total amount of power that the individual computing system is permitted to use; and causing power consumption of the plurality of individual computing systems within the group of computing systems to be adjusted to satisfy the individual power limits.
	The references cited hereinabove, neither individually nor in combination, teaches all the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187